DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 05/19/2022, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of claims 21-40 has been withdrawn. 

Claims 1-20, 22, 26, 31, and 37 have been cancelled.


Allowable Subject Matter
Claims 21, 23-25, 27-30, 32-36, and 38-40 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding to claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“allocating a first memory block to support the first barrier, the first memory block for the first barrier being allocated in the reserved block of memory, and 
setting a first register to identify the first barrier, the first register including a plurality of bits to indicate a virtual address representing the allocated first memory block to support the first barrier in the reserved block of memory; and
track barrier resources for thread scheduling, including tracking a status of each assigned barrier for the plurality of thread groups as a hardware barrier or a software barrier, wherein tracking the status of each assigned barrier includes accessing the first register for the first barrier to determine a status of the first barrier as a software barrier”.

Regarding to claim 30, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“allocating a first memory block to support the first barrier, the first memory block for the first barrier being allocated in the reserved block of memory, and 
setting a first register to identify the first barrier, the first register including a plurality of bits to indicate a virtual address representing the allocated first memory block to support the first barrier in the reserved block of memory; and 
tracking barrier resources for thread scheduling, including tracking a status of each assigned barrier for the plurality of thread groups as a hardware barrier or a software barrier, wherein tracking the status of each assigned barrier includes accessing the first register for the first barrier to determine a status of the first barrier as a software barrier”.

Regarding to claim 36, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“allocating a first memory block to support the first barrier, the first memory block for the first barrier being allocated in the reserved block of memory, and
setting a first register to identify the first barrier, the first register including a plurality of bits to indicate a virtual address representing the allocated first memory block to support the first barrier in the reserved block of memory; and
tracking barrier resources for thread scheduling, including tracking a status of each assigned barrier for the plurality of thread groups as a hardware barrier or a software barrier, wherein tracking the status of each assigned barrier includes accessing the first register for the first barrier to determine a status of the first barrier as a software barrier”.

Claims 23-25 and 27-30 are allowed due to dependency of claim 21. Claims 32-35 are allowed due to dependency of claim 30. Claims 38-40 are allowed due to dependency of claim 36. 
Closest Reference Found
Closest prior art made of record regards the Examiner’s 103 rejection include Sampson (Exploiting Fine-Grained Data Parallelism with Chip Multiprocessors and Fast Barriers) and in view of Kiel (US 20140146062 A1) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616